       
  

Filed 09/10/19 Page 1of1

  

Case 2:19-cp- "

—— ENTERED week
COUNSS

 

 

symone required by Fed. B. Civ. P. 45.)

I received this swbpocua for (name af imiivdaal and tite. for) JANNR Poe Monday -
OH dae} Prot 7 2S |

$1 | served the subpoena by delivering a copy to the named individual as follows: Rersereriiy, Swen

LSD pion (day FY Y~2E\5 5 oF
© f retumed the subpoena unexecuted becanse:

 

 

Unless the subpoena was fssued on behalf of the United States, or one of its officers or agents, | have also

tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
$ .

 

My fees are $ for travel and $

ree,

for services, for a total of $ 9.00

 

I declare under penalty of perjury that this information is true.

 

 

og f SETETS
_Jo. ee
Date: _¥- 1% -2015 a Mls aie
Server 's signature
LARRY LANES Paoose Suen -
Printed name and title

G93 Sot ge Plt S AL Ile Ae SOI

Server's address
Addittonal information regarding attempted service, etc.:
